OPINION
BELCHER, Judge.
This is an appeal from an order revoking probation.
Upon his plea of guilty before the court on February 21, 1966, the appellant was found guilty of malicious mischief for destroying property over the value of fifty dollars and his punishment was assessed as two years in the Texas Department of Corrections.
The imposition of sentence was suspended and the appellant was placed on probation.
Among the conditions of his probation were that he commit no offense against the laws of this state and make certain restitution.
Following the granting of probation, the district attorney filed a motion and later an amended motion to revoke probation alleging that appellant had committed numerous violations of the terms and conditions of his probation. The proof on the hearing supported the allegations of the amended motion, and the court specifically found and recited in its order of revocation that appellant had committed certain named penal offenses and failed to make restitution which were among the conditions of the order granting him probation.
From a consideration of the record and the evidence introduced on the hearing, it is concluded that the trial court did not abuse its discretion in revoking probation.
The judgment is affirmed.